--------------------------------------------------------------------------------

 
EXHIBIT 10.1

EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”), is made and entered into effective
as of June 1, 2007, by and between Waste Connections, Inc., a Delaware
corporation (the “Company”), and Eric Merrill (the “Employee”). 
 
The Company desires to engage the services and employment of the Employee for
the period provided in this Agreement, and the Employee is willing to accept
employment by the Company for such period, on the terms and conditions set forth
below. 
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein, the Company and the Employee agree as follows:
 
1.        Employment; Acceptance.  The Company hereby employs the Employee and
the Employee hereby accepts employment by the Company on the terms and
conditions hereinafter set forth. 
 
2.        Duties and Powers.  The Employee is hereby employed as Senior Vice
President - People, Training and Development, and the Employee shall devote
Employee’s attention, energies and abilities in that capacity to the proper
oversight and operation of the Company’s business, to the exclusion of any other
occupation.  As Senior Vice President - People, Training and Development, the
Employee shall report to the Chief Executive Officer or his designee, shall be
based at the Company’s corporate headquarters in California, and shall be
responsible for all human resource functions, personnel training and
organizational development.  The Employee shall perform such other duties as the
Chief Executive Officer or the Board of Directors (the “Board”) of the Company
may reasonably assign to the Employee from time to time.  The Employee shall
devote such time and attention to his duties as are reasonably necessary to the
proper discharge of his responsibilities hereunder.  The Employee agrees to
perform all duties consistent with:  (a) policies established from time to time
by the Company; and (b) all applicable legal requirements. 
 
3.        Term.  The employment of the Employee by the Company pursuant to this
Agreement shall continue until the third (3rd) anniversary thereof (the “Term”)
or until terminated prior to such date when and as provided in Section 7. 
Commencing June 1, 2008, and on each June 1st thereafter, this Agreement shall
be extended automatically for an additional year, thus extending the Term to
three (3) years from each such date, unless either party shall have given the
other notice of termination hereof as provided herein. 
 
4.        Compensation. 
 
            4.1    Base Salary.  The Company hereby agrees to pay to the
Employee an annual base salary of Two Hundred Forty-Five Thousand Dollars
($245,000.00) (“Base Salary”).  Such Base Salary shall be payable in accordance
with the Company’s normal payroll practices, and such Base Salary is subject to
withholding and social security, unemployment and other taxes.  Increases in
Base Salary shall be considered by the Board. 
 
Employment Agreement: ERIC MERRILL


--------------------------------------------------------------------------------


 
            4.2    Performance Bonus.  For the calendar year commencing
January 1, 2007, and for each calendar year thereafter, the Employee shall be
eligible to receive an annual cash bonus (the “Bonus”) based on the Company’s
attainment of reasonable financial objectives to be determined annually by the
Board.  The maximum annual Bonus will equal forty percent (40%) of the
applicable year’s beginning Base Salary and will be payable if the Board
determines, in its sole and exclusive discretion, that that year’s financial
objectives have been fully met.  The Bonus shall be paid in accordance with the
Company’s bonus plan, as approved by the Board. 
 
            4.3    Grants of Options and Restricted Stock.  Employee shall be
entitled to participate in Stock Option, Restricted Stock, Restricted Stock Unit
(“RSU”) and other equity incentive plans presently in effect or in effect from
time to time in the future on such terms and to such level of participation as
the Board or the Compensation Committee of the Board shall determine to be
appropriate, bearing in mind the Employee’s position and responsibilities. 
 
        The terms of any Options, Restricted Stock, RSUs and other equity
incentives shall be governed by the relevant plans under which they are issued
and described in detail in applicable agreements between the Company and the
Employee. 
 
            4.4    Other Benefits.  The Company shall provide the Employee with
a cellular telephone and will pay or reimburse the Employee’s monthly service
fee and costs of calls attributable to Company business.  The Employee shall be
entitled to paid annual vacation, which shall accrue on the same basis as for
other employees of the Company of similar rank, but which shall in no event be
less than three (3) weeks for any twelve (12) month period commencing
January 1st of each year.  The Employee also shall be entitled to participate,
on the same terms as other employees of the Company participate, in any medical,
dental or other health plan, pension plan, profit-sharing plan and life
insurance plan that the Company may adopt or maintain, any of which may be
changed, terminated or eliminated by the Company at any time in its exclusive
discretion. 
 
5.        Confidentiality.  During the Term of his employment, and at all times
thereafter, the Employee shall not, without the prior written consent of the
Company, divulge to any third party or use for his own benefit or the benefit of
any third party or for any purpose other than the exclusive benefit of the
Company, any confidential or proprietary business or technical information
revealed, obtained or developed in the course of his employment with the Company
and which is otherwise the property of the Company or any of its affiliated
corporations, including, but not limited to, trade secrets, customer lists,
formulae and processes of manufacture; provided, however, that nothing herein
contained shall restrict the Employee’s ability to make such disclosures during
the course of his employment as may be necessary or appropriate to the effective
and efficient discharge of his duties to the Company. 
 
6.        Property.  Both during the Term of his employment and thereafter, the
Employee shall not remove from the Company’s offices or premises any Company
documents, records, notebooks, files, correspondence, reports, memoranda and
similar materials or property of any kind unless necessary in accordance with
the duties and responsibilities of his employment.  In the event that any such
material or property is removed, it shall be returned to its proper file or
place of safekeeping as promptly as possible.  The Employee shall not make,
retain, remove or distribute any copies, or divulge to any third person the
nature or contents of any of the foregoing or of any other oral or written
information to which he may have access, except as disclosure shall be necessary
in the performance of his assigned duties.  On the termination of his employment
with the Company, the Employee shall leave with or return to the Company all
originals and copies of the foregoing then in his possession or subject to his
control, whether prepared by the Employee or by others. 
 
Employment Agreement: ERIC MERRILL

Page 2

--------------------------------------------------------------------------------


 
7.        Termination.
 
            7.1    For Cause.  The Company, by action of the Board, may
terminate this Agreement and the Employee’s employment for cause on delivery to
the Employee of a Notice of Termination (as defined in Section 9.2 below).  For
purposes of this agreement, the term “Cause” shall mean: 
 

(a)  
a material breach by the Employee of any of the terms of this Agreement that is
not immediately corrected following written notice of default specifying such
breach; 

 

(b)  
conviction of a felony; 

 

(c)  
a breach of any of the provisions of Section 11 below; 

 

(d)  
repeated intoxification with alcohol or drugs while on Company premises during
its regular business hours to such a degree that, in the reasonable judgment of
the other managers of the Company, the Employee is abusive or incapable of
performing his duties and responsibilities under this Agreement; and 

 

(e)  
misappropriation of property belonging to the Company and/or any of its
affiliates. 

 
On such termination for cause, the Employee shall be entitled only to the
Employee’s Base Salary through the date of such termination, and shall not be
entitled to any other compensation, including, without limitation, any severance
compensation.  Without limitation of the foregoing, on termination pursuant to
this Section 7.1, the Employee shall forfeit:  (i) his Bonus under Section 4.2
for the year in which such termination occurs; and (ii) all outstanding but
unvested options and rights relating to capital stock of the Company, and all
RSUs and shares of the Company’s restricted stock issued to the Employee that as
of the termination date are still unvested and subject to restrictions on
transfer. 
 
            7.2    Without Cause.  The employment of the Employee may be
terminated without Cause at any time by the Company on delivery to the Employee
of a written Notice of Termination (as defined in Section 9.1).  On the Date of
Termination (as defined in Section 9.2) pursuant to this Section 7.2, the
Company shall, in lieu of any payments under Section 4.1 and 4.2 for the
remainder of the Term, pay to the Employee an amount equal to the lesser of: 
(a) the Employee’s Base Salary for a period of one (1) year from the date of
termination, and (b) the Employee’s Base Salary for the remainder of the Term. 
In addition, the Employee shall be entitled to the pro-rated maximum Bonus
available to the Employee under Section 4.2 for the year in which the
termination occurs.  Such payment by the Company shall be paid in accordance
with the Company’s normal payroll practices and not as a lump sum payment.  In
addition, the Company will pay as incurred the Employee’s expenses, up to
Fifteen Thousand Dollars ($15,000.00), associated with career counseling and
resume development.  The Company shall also pay to the Employee an amount equal
to the Company’s portion (but not the Employee’s portion) of the cost of medical
insurance at the rate in effect on the Date of Termination for a period of one
(1) year from the Date of Termination.  In addition, on termination of the
Employee under this Section 7.2, all of the Employee’s outstanding but unvested
options and rights relating to capital stock of the Company shall immediately
vest and become exercisable, and all RSUs and shares of the Company’s restricted
stock issued to the Employee shall immediately vest and become unrestricted and
freely transferable.  The term of any such options and rights shall be extended
to the first (1st) anniversary of the Employee’s termination.  The Employee
acknowledges that extending the term of any incentive stock options pursuant to
this Section 7.2 or Sections 7.3, 7.4 or 8 below, could cause such option to
lose its tax-qualified status if it is an incentive stock option under the Code
and agrees that the Company shall have no obligation to compensate the Employee
for any additional taxes he incurs as a result.  In addition, any portion of
Employee’s relocation expenses otherwise reimbursable to the Company on
termination shall be forgiven.
 
Employment Agreement: ERIC MERRILL

Page 3

--------------------------------------------------------------------------------


 
            7.3    Termination on Disability.  If during the Term the Employee
should fail to perform his duties hereunder on account of physical or mental
illness or other incapacity which the Company shall in good faith determine
renders the Employee incapable of performing his duties hereunder, and such
illness or other incapacity shall continue for a period of more than six (6)
consecutive months (“Disability”), the Company shall have the right, on written
Notice of Termination delivered to the Employee to terminate the Employee’s
employment under this Agreement.  During the period that the Employee shall have
been incapacitated due to physical or mental illness, the Employee shall
continue to receive the full Base Salary provided for in Section 4.1 hereof at
the rate then in effect until the Date of Termination pursuant to this
Section 7.3.  On the Date of Termination pursuant to this Section 7.3, the
Company shall pay to the Employee the payments and other benefits applicable to
termination without Cause set forth in Section 7.2 hereof, other than those
related to career counseling and resume development.  The Company shall also
pay, on behalf of the Employee, an amount equal to the Company’s portion (not
the Employee’s portion) of the cost of medical insurance at the rate in effect
on the Date of Termination for a period of one (1) year from the Date of
Termination.  In addition, on such termination, all of the Employee’s
outstanding but unvested options and rights relating to capital stock of the
Company shall immediately vest and become exercisable, and all RSUs and shares
of the Company’s restricted stock issued to the Employee shall immediately vest
and become unrestricted and freely transferable.  The term of any such options
and rights shall be extended to the first (1st) anniversary of the Employee’s
termination. 
 
            7.4    Termination on Death.  If the Employee shall die during the
Term, the employment of the Employee shall thereupon terminate.  On the Date of
Termination pursuant to this Section 7.4, the Company shall pay to the
Employee’s estate the payments and other benefits applicable to termination
without Cause set forth in Section 7.2 hereof, other than those related to
career counseling and resume development.  In addition, on termination of the
Employee under this Section 7.4, all of the Employee’s outstanding but unvested
options and rights relating to capital stock of the Company shall immediately
vest and become exercisable, and all RSUs and shares of the Company’s restricted
stock issued to the Employee shall immediately vest and become unrestricted and
freely transferable.  The term of any such options and rights shall be extended
to the first anniversary of the Employee’s termination.  The provisions of this
Section 7.4 shall not affect the entitlements of the Employee’s heirs,
executors, administrators, legatees, beneficiaries or assigns under any employee
benefit plan, fund or program of the Company.  If permitted by applicable law
and the terms of the applicable equity plans, such payments, options and rights
shall be paid to the Merrill Caswell Family Trust.
 
            7.5    No Limitation on Company’s Right to Terminate.  Any other
provision in this Agreement to the contrary notwithstanding, the Company shall
have the right, in its absolute discretion, to terminate this Agreement and the
Employee’s employment hereunder at any time in accordance with the foregoing
provisions of this Section 7, it being the intent and purpose of the foregoing
provisions of this Section 7 only to set forth the consequences of termination
with respect to severance or other compensation payable to the Employee on
termination in the circumstances indicated. 
 
Employment Agreement: ERIC MERRILL

Page 4

--------------------------------------------------------------------------------


 
8.        Termination by Employee.  The Employee may terminate his employment
hereunder on written Notice of Termination delivered to the Company setting
forth the effective date of termination.  If the Employee terminates his
employment hereunder, he shall be entitled to receive, and the Company agrees to
pay on the effective date of termination specified in the Notice of Termination,
his current Base Salary under Section 4.1 hereof on a prorated basis to such
date of termination.  On termination pursuant to this Section 8, the Employee
shall forfeit:  (i) his Bonus under Section 4.2 for the year in which such
termination occurs; and (ii) all outstanding but unvested options and rights
relating to capital stock of the Company, and all RSUs and shares of the
Company’s restricted stock issued to the Employee that as of the termination
date are still unvested and subject to restrictions on transfer. 
 
9.        Provisions Applicable to Termination of Employment.
 
            9.1    Notice of Termination.  Any purported termination of
Employee’s employment by the Company pursuant to Section 7 shall be communicated
by Notice of Termination to the Employee as provided herein, and shall state the
specific termination provisions in this Agreement relied on and set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee’s employment (“Notice of Termination”).  If the
Employee terminates under Section 8, he shall give the Company a Notice of
Termination. 
 
            9.2    Date of Termination.  For all purposes, “Date of Termination”
shall mean, for Disability, thirty (30) days after Notice of Termination is
given to the Employee (provided the Employee has not returned to duty on a
full-time basis during such 30-day period), or, if the Employee’s employment is
terminated by the Company for any other reason or by the Employee, the date on
which a Notice of Termination is given. 
 
            9.3    Benefits on Termination.  On termination of this Agreement by
the Company pursuant to Section 7 or by the Employee pursuant to Section 8, all
profit-sharing, deferred compensation and other retirement benefits payable to
the Employee under benefit plans in which the Employee then participated shall
be paid to the Employee in accordance with the provisions of the respective
plans. 
 
Employment Agreement: ERIC MERRILL

Page 5

--------------------------------------------------------------------------------


 
10.      Change In Control.
 
            10.1    Payments on Change in Control.  Notwithstanding any
provision in this Agreement to the contrary, unless the Employee elects in
writing to waive this provision, a Change in Control (as defined below) of the
Company shall be deemed a termination of the Employee without Cause, and the
Employee shall be entitled to receive and the Company agrees to pay to the
Employee the same amount determined under Section 7.2 that is payable to the
Employee on termination without Cause provided, however, that such amount shall
be payable in a lump sum on the Date of Termination and not in installments as
provided in Section 7.2.  In addition, on a Change of Control, all of the
Employee’s outstanding but unvested options and rights relating to capital stock
of the Company shall immediately vest and become exercisable, the term of any
such options and rights shall be extended to the first anniversary of the
Employee’s termination, and all RSUs and shares of the Company’s restricted
stock issued to the Employee shall immediately vest and become unrestricted. 
 
After a Change in Control, if any previously outstanding option or right (the
“Terminated Option”) relating to the Company’s capital stock does not remain
outstanding, the successor to the Company or its then Parent (as defined below)
shall either: 
 

(a)  
Issue an option, warrant or right, as appropriate (the “Successor Option”), to
purchase common stock of such successor or Parent in an amount such that on
exercise of the Successor Option the Employee would receive the same number of
shares of the successor’s/Parent’s common stock as the Employee would have
received had the Employee exercised the Terminated Option immediately prior to
the transaction resulting in the Change in Control and received shares of such
successor/Parent in such transaction.  The aggregate exercise price for all of
the shares covered by such Successor Option shall equal the aggregate exercise
price of the Terminated Option; or 

 

(b)  
Pay the Employee a bonus within ten (10) days after the consummation of the
Change in Control in an amount agreed to by the Employee and the Company.  Such
amount shall be at least equivalent on an after-tax basis to the net after-tax
gain that the Employee would have realized if the Employee had been issued a
Successor Option under Section 10.1(a) above and had immediately exercised such
Successor Option and sold the underlying stock, taking into account the
different tax rates that apply to such bonus and to such gain, and such amount
shall also reflect other differences to the Employee between receiving a bonus
under this Section 10.1(b) and receiving a Successor Option under
Section 10.1(a) above. 

 
Employment Agreement: ERIC MERRILL

Page 6

--------------------------------------------------------------------------------


 
            10.2    Definitions.  For the purposes of this Agreement, a Change
in Control shall be deemed to have occurred if:  (i) there shall be consummated
(aa) any reorganization, liquidation or consolidation of the Company, or any
merger or other business combination of the Company with any other corporation,
other than any such merger or other combination that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such transaction, and (bb) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the
Company; or (ii) if any “person” (as defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), shall become
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of fifty percent (50%) or more of the Company’s
outstanding voting securities (except that for purposes of this Section 10.2,
“person” shall not include any person (or any person that controls, is
controlled by or is under common control with such person) who as of the date of
this Agreement owns ten percent (10%) or more of the total voting power
represented by the outstanding voting securities of the Company, or a trustee or
other fiduciary holding securities under any employee benefit plan of the
Company, or a corporation that is owned directly or indirectly by the
stockholders of the Company in substantially the same percentage as their
ownership of the Company); or (iii) if during any period of two (2) consecutive
years, individuals who at the beginning of such period constituted the entire
Board shall cease for any reason to constitute at least one-half (½) of the
membership thereof unless the election, or the nomination for election by the
Company’s shareholders, of each new director was approved by a vote of at least
one-half of the directors then still in office who were directors at the
beginning of the period. 
 
The term “Parent” means a corporation, partnership, trust, limited liability
company or other entity that is the ultimate “beneficial owner” (as defined
above) of fifty percent (50%) or more of the Company’s outstanding voting
securities. 
 
11.  Non-Competition and Non-Solicitation.
 
            11.1    In consideration of the provisions hereof, for the
Restricted Period (as defined below), the Employee will not, except as
specifically provided below, anywhere in any county in the State of California
or anywhere in any other state in which the Company is engaged in business as of
such termination date (the “Restricted Territory”), directly or indirectly,
acting individually or as the owner, shareholder, partner or management employee
of any entity:  (i) engage in the operation of a solid waste collection,
transporting or disposal business, transfer facility, recycling facility,
materials recovery facility or solid waste landfill; or (ii) enter the employ as
a manager of, or render any personal services to or for the benefit of, or
assist in or facilitate the solicitation of customers for, or receive
remuneration in the form of management salary, commissions or otherwise from,
any business engaged in such activities in such counties; or (iii) receive or
purchase a financial interest in, make a loan to, or make a gift in support of,
any such business in any capacity, including without limitation, as a sole
proprietor, partner, shareholder, officer, director, principal agent or trustee;
provided, however, that the Employee may own, directly or indirectly, solely as
an investment, securities of any business traded on any national securities
exchange or quoted on any NASDAQ market, provided the Employee is not a
controlling person of, or a member of a group which controls, such business and
further provided that the Employee does not, in the aggregate, directly or
indirectly, own two percent (2%) or more of any class of securities of such
business.  The term “Restricted Period” shall mean the earlier of:  (i) the
maximum period allowed under applicable law; and (ii) (aa) in the case of a
Change of Control, until the first anniversary of the effective date of the
Change of Control, (bb) in the case of a termination by the Company without
Cause pursuant to Section 7.2 and provided the Company has made the payments
required under Section 7.2, as the case may be, until the first (1st)
anniversary of the Date of Termination, or (cc) in the case of Termination for
Cause by the Company pursuant to Section 7.1 or by the Employee pursuant to
Section 8, until the first (1st) anniversary of the Date of Termination. 
 
Employment Agreement: ERIC MERRILL

Page 7

--------------------------------------------------------------------------------


 
            11.2    After termination of this Agreement by the Company or the
Employee pursuant to Section 7 or 8 or termination of this Agreement upon a
Change in Control pursuant to Section 10, the Employee shall not:  (i) solicit
any residential or commercial customer of the Company to whom the Company
provides service pursuant to a franchise agreement with a public entity in the
Restricted Territory; or (ii) solicit any residential or commercial customer of
the Company to enter into a solid waste collection account relationship with a
competitor of the Company in the Restricted Territory; or (iii) solicit any such
public entity to enter into a franchise agreement with any such competitor, or
(iv) solicit any officer, employee or contractor of the Company to enter into an
employment or contractor agreement with a competitor of the Company or otherwise
interfere in any such relationship; or (v) solicit on behalf of a competitor of
the Company any prospective customer of the Company in the Restricted Territory
that the Employee called on or was involved in soliciting on behalf of the
Company during the Term, in each case until the first (1st) anniversary of the
date of such termination or the effective date of such change of control
(whichever is later), unless otherwise permitted to do so by Section 11.1. 
 
            11.3    If the final judgment of a court of competent jurisdiction
declares that any term or provision of this Section 11 is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration or area of the term or provision, to delete specified words or phrases
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed. 
 
12.  Indemnification.  As an officer and agent of the Company, the Employee
shall be fully indemnified by the Company to the fullest extent permitted by
applicable law in connection with his employment hereunder. 
 
13.  Survival of Provisions.  The obligations of the Company under Section 12 of
this Agreement, and of the Employee under Section 11 of this Agreement, shall
survive both the termination of the Employee’s employment and this Agreement. 
 
14.  No Duty to Mitigate; No Offset.  The Employee shall not be required to
mitigate damages or the amount of any payment contemplated by this Agreement,
nor shall any such payment be reduced by any earnings that the Employee may
receive from any other sources or offset against any other payments made to him
or required to be made to him pursuant to this Agreement. 
 
Employment Agreement: ERIC MERRILL

Page 8

--------------------------------------------------------------------------------


 
15.  Assignment; Binding Agreement.  The Company may assign this Agreement to
any parent, subsidiary, affiliate or successor of the Company.  This Agreement
is not assignable by the Employee and is binding on him and his executors and
other legal representatives.  This Agreement shall bind the Company and its
successors and assigns and inure to the benefit of the Employee and his heirs,
executors, administrators, personal representatives, legatees or devisees.  The
Company shall assign this Agreement to any entity that acquires its assets or
business. 
 
16.  Notice.  Any written notice under this Agreement shall be personally
delivered to the other party or sent by a nationally recognized overnight
delivery service or by certified or registered mail, return receipt requested
and postage prepaid, to the principal executive office of the Company at the
address of the Employee set forth in the records of the Company, as the case may
be, or to such other address as either party may from time to time specify by
written notice. 
 
17.  Entire Agreement; Amendments.  This Agreement contains the entire agreement
of the parties relating to the Employee’s employment and supersedes all oral or
written prior discussions, agreements and understandings of every nature between
them.  This Agreement may not be changed except by an agreement in writing
signed by the Company and the Employee.  This Agreement supercedes and replaces
the Employment Agreement between the Company and the Employee dated April 1,
2000. 
 
18.  Waiver.  The waiver of a breach of any provision of this Agreement shall
not operate or as be construed to be a waiver of any other provision or
subsequent breach of this Agreement. 
 
19.  Governing Law and Jurisdictional Agreement.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of California.  The parties irrevocably and unconditionally submit to the
jurisdiction and venue of any court, federal or state, situated within
Sacramento County, California, for the purpose of any suit, action or other
proceeding arising out of, or relating to or in connection with, this
Agreement. 
 
20.  Severability.  In case any one or more of the provisions contained in this
Agreement is, for any reason, held invalid in any respect, such invalidity shall
not affect the validity of any other provision of this Agreement, and such
provision shall be deemed modified to the extent necessary to make it
enforceable. 
 
21.  Enforcement.  It is agreed that it is impossible to measure fully, in
money, the damage which will accrue to the Company in the event of a breach or
threatened breach of Sections 5, 6, or 11 of this Agreement, and, in any action
or proceeding to enforce the provisions of Sections 5, 6 or 11 hereof, the
Employee waives the claim or defense that the Company has an adequate remedy at
law and will not assert the claim or defense that such a remedy at law exists. 
The Company is entitled to injunctive relief to enforce the provisions of such
sections as well as any and all other remedies available to it at law or in
equity without the posting of any bond.  The Employee agrees that if the
Employee breaches any provision of Section 11, the Company may recover as
partial damages all profits realized by the Employee at any time prior to such
recovery on the exercise of any warrant, option or right to purchase the
Company’s Common Stock and the subsequent sale of such stock, and may also
cancel all outstanding such warrants, options and rights. 
 
Employment Agreement: ERIC MERRILL

Page 9

--------------------------------------------------------------------------------


 
22.  Counterparts.  This Agreement may be executed in one or more facsimile or
original counterparts, each of which shall be deemed an original and both of
which together shall constitute one and the same instrument. 
 
[Signatures appear on the following page]
 
 
 

 

Employment Agreement: ERIC MERRILL

Page 10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Employment Agreement has been duly executed by or on
behalf of the parties hereto as of the date first above written. 
 

  Waste Connections, Inc.            
___________________________________
By:
_________________________________
Eric Merrill
 
Ronald J. Mittelstaedt,
   
Chief Executive Officer
 
Address:
   



 
 
 
 
 
 
 
Employment Agreement: ERIC MERRILL
 
Page S-1